SUBSCRIPTION AGREEMENT

  THIS AGREEMENT PERTAINS TO SECURITIES THAT HAVE NOT BEEN REGISTERED UNDER THE
U.S. SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT") OR UNDER ANY U.S.
STATE SECURITIES LAW. THE SECURITIES MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED UNLESS THEY ARE REGISTERED UNDER THE ACT AND ALL APPLICABLE U.S.
STATE SECURITIES LAWS OR ARE EXEMPT THEREFROM.


Fan Energy Inc.
1801 Broadway, Suite 720
Denver, Colorado 80202

Gentlemen:

        This letter confirms the subscription of the undersigned (“Subscriber”),
together with each of the other persons identified on Exhibit A attached hereto
and incorporated herein by this reference (“Other Subscribers”), to purchase,
collectively, from Fan Energy Inc. (“Company”), 3,250,000 shares of the
Company’s $0.001 par value common stock at a purchase price of $0.20 per share
for a total purchase price by Subscriber and the Other Subscribers of $650,000.
The number of shares to be purchased and total purchase price to be paid by
Subscriber and each of the Other Subscribers is set forth on Exhibit A.

        The Subscriber hereby subscribes to purchase the number of shares of
common stock (the “Shares”) of the Company set forth for Subscriber on Exhibit
A, and hereby agrees to pay the full subscription price of $0.20 per share as
set forth in this Subscription Agreement. The sale of Shares under this
Subscription Agreement is made subject to the terms, acknowledgments,
representations and conditions made by the Subscriber or the Company set forth
below.

        1. Purchase Price and Payment of Purchase Price.

        1.1. Purchase Price. As full consideration for the sale of the Shares to
Subscriber, Subscriber shall pay to the Company to amount set forth for
Subscriber on Exhibit A to purchase the number of Shares referenced. Such
amounts shall sometimes be referred to herein as the "Purchase Price."

        1.2. Payment of Purchase Price. The Purchase Price shall be paid as
follows:

                 (a) Subscriber's check in the amount of $50,000.00, receipt of
which is acknowledged by the Company; and


                 (b) Subscriber’s promissory note (a “Subscriber’s Note”) in the
amount of $600,000, due and payable one-third on February 19, 2001, one-third on
April 3, 2001 and the balance on May 16, 2001. The Subscriber’s Note shall be in
the form of Exhibit B to this Subscription Agreement.


        2. Investment Representations. Subscriber acknowledges, agrees and
represents to the Company, its Officers and Directors, as follows:

        2.1. Other Information Furnished. Subscriber acknowledges that he or she
has had access to all available material and relevant information concerning the
Company, its management, its existing business and financial information. Such
information includes:

                 (a) The Company's most recent Annual Report on Form 10-KSB for
the fiscal year ended December 31, 1999;


                 (b) The Prospectus of the Company dated June 20, 2000; and


                 (c) The Company's Form 10-QSB for the quarter ended September
30, 2000.


In addition, Subscriber acknowledges that he has full information and
acknowledgment of a planned transaction pursuant to which the Company shall
acquire approximately $3.5 million of assets which are intended to be used by
the Company following the acquisition to manufacture, market and sell computer
floppy disks. As a result of the planned transaction, of which this Subscription
Agreement is a part, it is intended that control of the Company will be changed,
the business of the Company will be modified substantially and the future
prospects of the business will depend entirely upon any business success which
the Company has in the new business. As a result of the above information, the
Subscriber has received all disclosure of the intended business and other
details of Subscriber’s investment such that Subscriber is able to make an
informed investment decision regarding the subscription to purchase the Shares.
All data or information requested by Subscriber from the Company or any of its
officers concerning the Company and John Shebanow, and concerning the planned
acquisition by the Company, has been furnished to Subscriber. Subscriber has had
an opportunity to ask questions of, and to receive answers to and obtain
additional information from, the representatives of the Company and others who
will be its officers following this investment concerning the past and planned
future business and financial affairs of the Company, to the extent that such
information is possessed or could be acquired without unreasonable effort or
expense.

         2.2. Purchase for Investment. Subscriber acknowledges that he or she is
the sole party in interest in making this purchase; that the Shares being
acquired herein are being acquired for his or her own account (or if a
fiduciary, for the account of a single principal), for investment purposes and
not with a view to, or for the purpose of, resale or distribution and no other
person has a direct or indirect beneficial interest in the Shares being
purchased.

         2.3. Ability to Bear Risk. Subscriber is a person or entity that is
able to bear the economic risk of an investment in the securities of the
Company. Subscriber has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of the subscription
for Shares of the Company described in this Agreement and Subscriber does not
anticipate that Subscriber will need the funds being invested in the Company to
maintain Subscriber’s present standard of living for the foreseeable future. In
making this statement, the Subscriber has considered whether he or she could
afford to hold the securities subscribed for an indefinite period and whether,
at this time, he or she could afford a complete loss. The Shares being purchased
will not be transferable except in compliance with requirements set out in this
Subscription Agreement.

         2.4. Other Acknowledgments. Subscriber acknowledges, agrees and
represents to the Company, its officers and directors, as follows:

          (a) Status of Subscriber. Subscriber is either an Accredited Investor
as defined in Regulation D adopted by the United States Securities and Exchange
Commission, as set forth below [check each applicable item] or a nonaccredited
investor, as set forth below [again, check each applicable item and complete
missing information]:


  An Accredited Investor as defined in Regulation D adopted by the United States
Securities and Exchange Commission because one or more of the following applies
to Subscriber:


        
Initial if checked          (i) Together with his or her spouse has a net worth,
inclusive of home, furnishings and automobiles, of at least $1,000,000; or


        
Initial if checked          (ii) Subscriber has an annual income during the last
two years, and anticipates the same for the current year, of at least $200,000
(or $300,000 together with spouse); or


        
Initial if checked          (iii) Subscriber is a trust with total assets in
excess of $5,000,000, not formed for the specific purpose of acquiring the
Shares, whose purchase is directed by a person who has such knowledge and
experience in financial and business matters that he is capable of evaluating
the merits and risks of the prospective investment; or


        
Initial if checked          (iv) Subscriber is a trustee for a trust that is
revocable by the grantor at any time (including and IRA) and the grantor
qualifies under either (i) or (ii) above; or


  J.J.S.   
Initial if checked          (v) Subscriber is an entity, all of the beneficial
owners of which qualify as Accredited Investors as defined herein [describe
entity and name all beneficial owners:
___________________________________________________________]


  J.J.S.   
Initial if checked          (vi) Subscriber is an entity with total assets in
excess of $5,000,000 which was not formed for the specific purposes of investing
in the Shares and which is one of the following types of entities: corporation,
partnership, business trust or tax exempt organization described in Section
501(c)(3) of the Code. [describe entity]    Limited Liability Company    
        .


         Nonaccredited Investor:

           If investor is not an Accredited Investor as described above you are
not qualified to purchase shares in the offering described in this Subscription
Agreement.


         3. Restricted Securities. The Subscription to purchase Shares is made
without registration under the Securities Act of 1933, as amended (the “Act”),
pursuant to an exemption from the registration requirements of the Act. Sale of
the Shares is also intended to be exempt from registration or qualification
requirements under applicable state laws. The Subscriber acknowledges the
following restrictions applicable to the Shares being purchased pursuant to this
Subscription Agreement:

        3.1. Subscriber understands (i) that an investment in the Shares is
illiquid and there is not now and will probably never be a trading market in the
Shares; (ii) he or she cannot sell or otherwise transfer the Shares unless and
until the securities have been registered under the Act and any applicable state
securities laws or unless exemptions from such registration requirements are
available to the reasonable satisfaction of the Company; (iii) the following
restrictive legend will be placed on certificates evidencing the Shares:

  “The securities represented by this certificate may not be offered for sale,
sold, or otherwise transferred except pursuant to an effective registration
statement under the Securities Act of 1933 (“the Act”), or pursuant to an
exemption from registration under the Act, the availability of which is to be
established to the satisfaction of the Company.”


(iv) that the Shares are restricted securities as that term is defined under the
Act and Subscriber will not sell such securities without compliance with the
terms of the Act and any applicable state securities laws; and (v) that the
Subscriber has no right to require the Company to register the securities under
federal or state securities laws at any time or to join any future registration
thereof.

        3.2. Subscriber acknowledges that no general solicitation or general
advertising (including communications published in a newspaper, newsletter,
magazine or other broadcast) has been received by Subscriber and that no public
solicitation or advertisement with respect to the offering or sale of the Shares
has been made to Subscriber.

        3.3. The Company will pay no commissions or similar remuneration
directly or indirectly to any person for soliciting or assisting in effecting
this subscription.

         4. Confidential Information. Subscriber acknowledges that the
information and data received from the Company is confidential and intended to
be proprietary. The Company could sustain irreparable injury and its potential
competitors could gain an unwarranted advantage should such information become
available to others. Accordingly, Subscriber agrees that all information
furnished to Subscriber by the Company, and any other information provided to
the Subscriber marked Confidential, shall not be copied for any purpose, shall
be returned to the Company upon the Company’s written request therefor, shall
not be furnished to others without the prior written consent of the Company, and
shall be maintained in a confidential manner by the Subscriber. Subscriber
further agrees that any threatened or actual violation of his or her agreements
relating to such confidential information, or other materials, may be enjoined
in an appropriate legal proceeding instituted by the Company or may be subject
to a suit for damages by the Company.

         5. Option to Purchase Additional Securities. Each of Subscriber and the
Other Subscribers shall have an option, exercisable individually by the option
holder at any time for 150 days from the date of this subscription, to purchase
an amount of common stock of the Company determined by multiplying one-half of
the amount of subscription from Exhibit A times the option exercise price, which
shall be the higher of (i) $0.20 per share, or (ii) the average of the reported
closing bid price for the Company’s common stock for the 20 trading days ending
the day before the option is exercised. Upon exercise the total exercise price
shall be paid in full. The option may not be exercised at any time when any
portion of Subscriber’s Subscription Note remains unpaid.

         6. Subscription Irrevocable by Subscriber. The Company reserves the
right to reject, reduce or allot this subscription. However, this subscription
is irrevocable by the Subscriber.

--------------------------------------------------------------------------------


SIGNATURE PAGE


FAN ENERGY INC.


SUBSCRIPTION AGREEMENT

        This subscription is subject to acceptance by FAN ENERGY INC. and is
irrevocable by Subscriber.

Dated this 5th day of January 2001.

APG Associates, LLC ("Subscriber")                         Number of Shares:
3,250,000
3550 Barron Way, Suite 11B                                         Total
Purchase Price$ 0.20 per share:
Reno, Nevada 89511

Telephone No.: (775) 826-8280

Signature:  /s/ John James Shebanow           
        John James Shebanow, Managing Member

Agreed to and accepted:


FAN ENERGY INC.

By  /s/ W. Grafham           
       Authorized Officer

Date Accepted: January 5, 2001.

--------------------------------------------------------------------------------


EXHIBIT A


Name and Address of           Amount of                Dollar Amount of      Number of
   Subscriber               Subscription   Cash Paid   Subscription Notes      Shares
--------------------------------------------------------------------------------------

APG Associates, LLC            $  650,000    $ 50,000      $  600,000        3,250,000
3550 Barron Way, Suite 11B
Reno, Nevada 89511
                                ------------------------------------------------------
                                Total                                       $  650,000


--------------------------------------------------------------------------------


EXHIBIT B


PROMISSORY NOTE


SECURED INSTALLMENT PROMISSORY NOTE

        FOR VALUE RECEIVED, the undersigned, hereafter the “Maker,” hereby
promises to pay to the order of Fan Energy Inc., a Nevada corporation (“Payee”),
the sum of the principal amount stated below (“Principal Amount”), together with
simple interest at a rate of 5.5% per annum on the unpaid principal balance,
payable in arrears, commencing with the first of three monthly payments
described below. The principal balance of this Note shall be payable in three
equal monthly installments described below. All principal and all accrued
interest hereon shall be due and payable on the date of the final installment.

        This Note is given by Maker as partial consideration for the purchase by
Maker of the number of shares of $0.001 par value common stock of Payee
described below (the “Shares”). Maker agrees that Payee shall hold certificates
representing the Shares until such time as this Note and all accrued interest
has been paid in full and that if this Note is not paid when due or is otherwise
in default, Payee shall have the right, at its sole election, to cancel the
issuance of all or any portion of the Shares which have not been paid in full at
a purchase of $0.20 per share at the time of default or nonpayment.

        This Note is delivered pursuant to a Subscription Agreement pursuant to
which Maker agreed to purchase the Shares from the Payee, and this Note is
subject to the terms and conditions thereof. This Note and any accrued unpaid
interest may be prepaid in full by Maker without penalty at any time.

        Maker, any endorsers and other persons liable for the payment for this
Note, expressly grant to Payee the right to release or to agree not to sue any
other person, or to suspend the right to enforce this Note against any such
person or to otherwise discharge such person; and each Maker, endorser or other
person liable hereunder agrees that the exercise of such rights by the Payee
will have no effect upon the liability of any other person liable hereunder.
Maker, any endorser and any other person liable hereunder, waives delinquency in
collection, demand for payment, presentment for payment, protest, notice of
protest, notice of dishonor and all duty or obligation of Payee to effect,
protect, perfect, retain or enforce any security or payment of this Note or to
proceed against any collateral before otherwise enforcing this Note. Maker, any
endorser and any other person liable hereunder expressly agree that this Note
and any payment hereunder may be extended from time to time by Payee without in
any way affecting the liability of the Maker, any endorser or any other person
liable hereunder. Maker represents and warrants to Payee that this Note is
binding upon the undersigned Maker in accordance with its terms. This Note shall
be deemed to have been executed and delivered in Reno, Nevada, and its terms and
provisions shall be governed by the laws of the state of Nevada. The following
information is intended by the undersigned Maker to be a part of the terms of
this Note:

--------------------------------------------------------------------------------

Promissory Note Page 2

         Principal Amount:                                          
                     $ 600,000

        Date of Note:                                                       
                 January 5, 2001

        Number of Shares Purchased:                                  
        3,250,000

        Number of Shares Liened Hereunder:                        
     3,000,000

        Name and Address of Maker:                                           APG
Associates, LLC
                                                                               
                       3550 Barron Way, Suite 11B
                                                                               
                       Reno, Nevada 89511

        Amount of Each Monthly Installment:                            $ 200,000

        Due Date of First Installment:                                  
        February 19, 2001

        Due Date of Second Installment:                        
             April 3, 2001

        Due Date of Final Installment:                                  
        May 16, 2001

        Signature of Maker:                                      
                         /s/ John James Shebanow    
                                                                             
                         APG Associates, LLC
                                                                             
                         John James Shebanow
                                                                      
                                Managing Member


APPROVED AND ACCEPTED:


FAN ENERGY INC.

By     /s/ W. Grafham            
       Authorized Officer